DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US20080257236) in view of Takahashi (US20150174527).
Claims 2, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Takahashi further in view of Gammack (US20100226751).



    PNG
    media_image1.png
    589
    510
    media_image1.png
    Greyscale
Rejection in view of Green and Takahashi Figure 1: annotated figure 1 of Green
Claim 1: Green teaches in the figure (annotated figure 1 of Green is provided above and referenced) an emission recovery system ([0004]-[0008] teaches treating exhaust gas) comprising:  	an inverted, substantially u-shaped head (figure 1 parts 8 and 10, 
Green does not explicitly teach a plurality of internal, inwardly directed nozzles, said nozzles spray liquid within said emission recovery system at least partially upward toward said fans, and said gas passes through said upwardly sprayed liquid. Green teaches in [0021] that liquid is sprayed inside towers 10 for optimal smoke absorption. 
Takahashi teaches in figures 2-4 an analogous device (abstract teaches this is an exhaust gas processing apparatus that improves the removal rate of harmful substances by using a gas and liquid contact). Takahashi teaches in figures 3a and 4a that the nozzles are inward directed and teaches in [0063] that the nozzles can be directed upwards or downwards with respect to the horizontal plane. This allows the sprayed droplets to increase in flight distance and improve the removal rate of the harmful substances. 
It would have been obvious to one of ordinary skill in the art to have inwardly directed nozzles spraying upward as taught by Takahashi in the device of Green, as Takahashi teaches in [0063] the benefit of being able to improve the rate of removal of harmful substances by spraying upwards or downwards. 
Claim 3: Green and Takahashi do not explicitly state that at least one of said nozzles directs a spray of liquid at an angle of about 80 degrees 
Claim 4: Green teaches in [0019] a plurality of fans (Green teaches that fans can be used in [0019]).
Claim 5: Green and Takahashi do not explicitly teach said plurality of nozzles is positioned circumferentially horizontally about an internal surface of said body. Takahashi teaches upward and downward spraying nozzles and Green teaches sprayers at the internal surface of said body (Green figure 1) in the rejection of claim 1. It would have been obvious to one of ordinary skill in the art to have multiple nozzles of Green for cleaning the exhaust gas since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to one of ordinary skill in the art to have the nozzles in an optimal place, such as circumferentially horizontally about an internal surface of said body In re Japikse, 86 USPQ 70.
Claim 6: Green teaches in figure 1 a solids exclusion component positioned within said head proximate said fluid inflow opening (Green teaches in figure 1 there is a spray going into the entrance 8 leading from valve 22. [0017] teaches the exhaust gas is exposed to a liquid shower or wash at 8 to remove contaminants, which is proximate the fluid inflow opening. [0022] teach that the liquid spray is capable of remove particulates and other contaminants in the gas. This would meet the limitation of a solids exclusion component.).
Claim 7: Green teaches in [0019] all of said fans are positioned at least partially within said body ([0019] teaches that fans fitted to the towers 10 to transport the gas through.).  
Claim  8: Green and Takahashi teach a method of utilizing an emission recovery system (Both Green and Takahashi teach cleaning exhaust gas in the abstract), comprising:  	providing the emission recovery system of claim 1 proximate a source 
Claim 9: Green teaches at least one of said liquids comprises water ([0019] teaches that water can be the supply of liquid 16).  
Claim 11: Green and Takahashi do not explicitly state that at least one of said nozzles directs a spray of liquid at an angle of about 80 degrees with respect to the longitudinal axis of said body. Takahashi teaches in [0063] that the liquid can be sprayed upwards or downwards in order to increase the flight distance to improve removal rate of harmful substances. It would have been obvious to one of ordinary skill in the art to use an optimal angle, such as 80 degrees, in the invention of Green and Takahashi as Takahashi teaches the benefit of increasing flight distance, which would depend on the angle and liquid used.
Claim 12: Green teaches said emission recovery system comprises a plurality of fans (Green teaches that fans can be used in [0019]).  
Claim 13: Green and Takahashi do not explicitly teach said plurality of nozzles is positioned circumferentially horizontally about an internal surface of said body. Takahashi teaches upward and downward spraying nozzles and Green teaches sprayers at the internal surface of said body (Green figure 1) in the rejection of claim 1. It would have been obvious to one of ordinary skill in the art to have multiple nozzles of Green for cleaning the exhaust gas since it has been held that mere duplication of the Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to one of ordinary skill in the art to have the nozzles in an optimal place, such as circumferentially horizontally about an internal surface of said body (Green teaches in [0021] that the strike baffles can be anywhere in the towers 10, so the nozzles would also be situated in whatever position that would benefit the system in absorption) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 14: Green teaches in figure 1 a solids exclusion component positioned within said head proximate said fluid inflow opening (Green teaches in figure 1 there is a spray going into the entrance 8 leading from valve 22. [0017] teaches the exhaust gas is exposed to a liquid shower or wash at 8 to remove contaminants, which is proximate the fluid inflow opening. [0022] teach that the liquid spray is capable of remove particulates and other contaminants in the gas. This would meet the limitation of a solids exclusion component.).
Claim 15: Green teaches all of said fans are positioned at least partially within said body ([0019] teaches that fans fitted to the towers 10 to transport the gas through.).  
Claim 16: Green teaches in the figure (annotated figure 1 of Green is provided above and referenced) a method of utilizing an emission recovery system ([0004]-[0008] teaches treating exhaust gas), comprising:  	providing an inverted, substantially u-shaped head proximate a source of gas to be treated (Figure 1 parts 8 and 10 shown above is the inverted u shaped head. [0018] teaches that the gas comes from flue 6, which is proximate to the head.), 
 	wherein said gas can be directed upward into a fluid inflow opening at a first end of said head ([0018] teaches exhaust gases from conducted from flue 6 to the inflow opening 8 which flows up into 8); 
 	attaching a first end of a substantially tubular body vertically to and in fluid communication with a second end of said head to provide said emission recovery system (see the connection between the end of the head at reference 10 and the top of the tubular body); wherein:  	said body comprises a fluid outflow opening at a second end thereof (gas leaves through the bottom of the tubular body as shown by the arrows),   	a plurality of inwardly directed nozzles in fluid communication with a liquid provision system is provided within said body ([0020]-[0021] teaches that water is stored in tank 14 and directed to be sprayed into towers 10. 
 	one or more fans are disposed within said emission recovery system intermediate said inlet flow opening and said nozzles ([0019] teaches that exhaust gas is conducted between towers due to fans fitted to the towers 10. This would be before the nozzles and after entering 8.); 
 	operating said liquid provision system such that one or more liquids are sprayed from said nozzles ([0020]-[0021] teaches the water is directed into towers 10 by spraying); and 
 	operating said fans such that: said gas is aspirated through said head (Green [0019] teaches gases are conducted through tower 10 by fans); 
 	said gas flows downward past said fans (see the arrows showing the gas flow in Green figure above); 
 	said gas is contacted by said sprayed liquid (Green shows that liquid is sprayed into the body at reference 22 and 24); and 
 	said gas exits said emission recovery system downward through said body fluid outflow opening (Green shows this by the arrows showing gas flow as it leaves the body).  
Green does not explicitly teach a plurality of internal, inwardly directed nozzles, operating said liquid provision system such that one or 
Takahashi teaches in figures 3a and 4a that the nozzles are inward directed and teaches in [0063] that the nozzles can be directed upwards or downwards with respect to the horizontal plane. This allows the sprayed droplets to increase in flight distance and improve the removal rate of the harmful substances. 
It would have been obvious to one of ordinary skill in the art to have inwardly directed nozzles spraying upward as taught by Takahashi in the device of Green, as Takahashi teaches in [0063] the benefit of being able to improve the rate of removal of harmful substances by spraying upwards or downwards. 
Claim 18: Green and Takahashi do not explicitly state that at least one of said nozzles directs a spray of liquid at an angle of about 80 degrees with respect to the longitudinal axis of said body. Takahashi teaches in [0063] that the liquid can be sprayed upwards or downwards in 
Claim 19: Green teaches said emission recovery system comprises a plurality of fans (Green teaches that fans can be used in [0019]).  
Claim 20: Green teaches all of said fans are positioned at least partially within said body ([0019] teaches that fans fitted to the towers 10 to transport the gas through.).  

Rejection in view of Green, Takahashi, and Gammack
Claims 2, 10, and 17: Green and Takahashi do not explicitly teach that at least one said fan is a bladeless fan. Green teaches in [0019] the use of fans to transport the air. 
Gammack teaches in [0016] a bladeless fan. Gammack teaches in [0015] that bladeless fans has a reduction in moving parts and complexity as well as being able to provide a uniform flow of air current.
It would have been obvious to use the bladeless fan of Gammack as a fan of Green and Takahashi as Gammack teaches in [0015] the benefits .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 6328790, 6106792, 3775948, 20040011200, 6506348, 6173453, 20080174032.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/09/2022